Citation Nr: 1612812	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for private medical services for services performed on August 19, 2012 at South Georgia Medical Center.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran, who was the appellant in this case, served on active duty from May 1967 to May 1971.  He died in March 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  In April 2015, VA learned of the Veteran's death.


FINDING OF FACT

In April 2015, VA was notified that the Veteran had died on March [redacted], 2015.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who was the appellant in this case, died in March 2015.   In April 2015, VA learned of the Veteran's death.  The Veteran's surviving spouse submitted a claim for DID, death pension, and accrued benefits that was received on April 15, 2015, and included a copy of the death certificate showing the date of the Veteran's death.   Because the Veteran died during the pendency of the appeal for medical expense reimbursement, as a matter of law, this claim does not survive the Veteran's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, so must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (5).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).


ORDER

The Veteran's appeal is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


